Citation Nr: 0405924	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  01-03 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether an August 26, 1998 rating decision denial of 
entitlement to service connection for a right leg disability 
was timely appealed.

2.  Whether an August 26, 1998 rating decision denial of 
entitlement to service connection for a right ankle 
disability was timely appealed.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from April 1940 to July 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision and August 1999 
letter determination by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of whether new and material evidence has been 
received to reopen claims for entitlement to service 
connection for right leg and ankle disabilities are the 
subject of a remand following the Order section of this 
decision.


FINDINGS OF FACT

1.  In a rating decision of August 1998, of which the veteran 
was informed on September 2, 1998, the RO denied entitlement 
to service connection for a right leg disability and for a 
right ankle disability.

2.  The veteran submitted a notice of disagreement with 
respect to the August 1998 rating decision in September 1998, 
but then withdrew his appeal in a March 1999 letter.

3.  A letter received from the veteran on October 4, 1999 was 
not timely so as to complete an appeal with respect to the 
August 1998 RO denials of entitlement to service connection 
for a right leg disability and for a right ankle disability.


CONCLUSIONS OF LAW

1.  The August 26, 1998 rating decision denial of entitlement 
to service connection for a right leg disability was not 
timely appealed.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 
C.F.R. §§ 20.101, 20.200, 20.302 (2003).

2.  The August 26, 1998 rating decision denial of entitlement 
to service connection for a right ankle disability was not 
timely appealed.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 
C.F.R. §§ 20.101, 20.200, 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted claims for entitlement to service 
connection for a right leg disability and entitlement to 
service connection for a right ankle disability in February 
1998.  By rating action in August 1998, the RO denied these 
claims as well as four other claims.  In a letter dated 
September 2, 1998, the RO informed the veteran of the denial 
of his claims, provided him a copy of the August 1998 rating 
action, and provided him a copy of a VA Form 4107, which 
informed the veteran that he had a year to submit a notice of 
disagreement if he wished to appeal the decision.

A notice of disagreement with respect to the August 1998 RO 
decision was received from the veteran in September 1998.  
This letter indicated that the veteran wished to appeal all 
the issues denied by the RO in its August 1998 rating action.  
However, the veteran wrote to the RO in March 1999 and stated 
that he wished to withdraw his appeal on all issues.  In this 
letter the veteran also requested entitlement to service 
connection for tinnitus.

In July 1999, the RO issued a rating action granting the 
veteran service connection for bilateral hearing loss and 
tinnitus.  By letter dated August 6, 1999, the RO wrote to 
the veteran informing him that he had been granted service 
connection for bilateral hearing loss and tinnitus.  This 
letter also informed the veteran that service connection 
remained denied for other disabilities, including of the 
right leg and right ankle.

On October 4, 1999, the RO received a letter from the 
veteran.  The veteran stated that he did not agree with the 
determination regarding his right leg and ankle, and stated 
that he wished to reopen those claims.  The RO accepted this 
letter as a timely filed notice of disagreement with the 
August 1998 denials of the veteran's claims for service 
connection for a right leg disability and for a right ankle 
disability.  The RO issued a statement of the case with 
respect to these issues in March 2001 and the veteran 
submitted a substantive appeal in April 2001.  In January 
2003, the RO informed the veteran that his claims for service 
connection for his right leg and right ankle disabilities had 
been certified to the Board.

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether a notice 
of disagreement is timely, at any stage in a proceeding 
before it, regardless of whether the agency of original 
jurisdiction addressed such question(s).  When the Board, on 
its own initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representative(s), if any, will be given notice of the 
potential jurisdictional defect(s) and granted a period of 60 
days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on the jurisdictional question(s).  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  38 C.F.R. § 20.101(d).

By letter dated October 1, 2003, the Board sent the veteran 
and his representative notice that the Board was going to 
consider whether the veteran's October 1999 statement could 
be construed as a timely notice of disagreement with respect 
to the September 2, 1998 notice of the denial of the issues 
of entitlement to service connection for right leg and right 
ankle disabilities.  This letter informed the veteran that he 
had 60 days to respond.  In a letter dated December 5, 2003, 
the veteran referred to the Board's October 1, 2003 notice 
letter, but did not present any information as to why his 
October 4, 1999 statement should be considered a timely 
notice of disagreement.

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.201.  The notice 
of disagreement must be in terms which can be reasonably 
construed as disagreement with the determination and a desire 
for appellate review.  38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails a notice of determination to him.  Otherwise, that 
determination will become final.  The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.

As noted above, while the veteran originally submitted a 
timely notice of disagreement in September 1998, he 
subsequently withdrew that notice of disagreement in March 
1999.  No further correspondence was received from the 
veteran which could be construed to be a notice of 
disagreement with respect to the veteran's right leg and 
right ankle claims until the October 4, 1999 letter was 
received from the veteran.  The October 4, 1999 letter was 
received more than a year after the issuance of the September 
2, 1998 notice of the RO's August 1998 denial of the claims 
for entitlement to service connection for right leg and right 
ankle disabilities.  Accordingly, this letter can not be 
considered a timely notice of disagreement with respect to 
the August 1998 denial of those claims.  

The Board recognizes that the August 1999 letter from the RO 
which informed the veteran of the July 1999 rating action, 
also informed the veteran that service connection had not 
been granted for right leg and right ankle disabilities, and 
that the veteran was informed that he had one year to provide 
a notice of disagreement with the RO's decision.  However, 
the August 1999 letter included a copy of the July 1999 
rating action which does not adjudicate the right leg and 
right ankle claims.  Furthermore, the August 1999 letter went 
on to inform the veteran that he needed to submit medical 
evidence showing that his right leg condition was due to 
service before a claim for service connection for a right leg 
condition could be considered.  As such, the August 1999 
letter to the veteran was informing the veteran that the RO 
was not reopening his claims for service connection for right 
leg and right ankle disabilities.  Accordingly, the Board 
construes the letter received from the veteran on October 4, 
1999 to be a notice of disagreement with the RO's August 1999 
letter determination not to reopen the veteran's previously 
denied right leg and right ankle claims.  

Since the claimant failed to timely file a notice of 
disagreement with the August 1998 denial of his claims for 
entitlement to service connection for right leg and right 
ankle disabilities, the Board does not have appellate 
jurisdiction to review those claims.  38 U.S.C.A. § 7108 
(West 2002) (an application for review on appeal shall not be 
entertained unless it is in conformity with Chapter 71, which 
includes the provisions of 38 U.S. C.A. § 7105); see Roy v. 
Brown, 5 Vet. App. 554.

Because the law, and not the evidence, is dispositive with 
respect to whether a timely notice of disagreement was 
received, the Veterans Claims Assistance Act of 2000 is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

The August 26, 1998 rating decision denial of a claim for 
service connection for a right leg disability was not timely 
appealed, and the matter is dismissed.

The August 26, 1998 rating decision denial of a claim for 
service connection for a right ankle disability was not 
timely appealed, and the matter is dismissed.


REMAND

The issues of whether new and material evidence has been 
received to reopen claims for service connection for right 
leg and right ankle disabilities, are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.

As noted above, the veteran did not timely complete an appeal 
of the August 1998 RO denials of entitlement to service 
connection for right leg and right ankle disabilities.  
Hence, these determinations are final.  38 U.S.C.A. § 7105.  
However, the October 4, 1999 letter actually acted as a 
timely notice of disagreement with the RO's August 1999 
letter which denied the veteran reopening of the claims for 
entitlement to service connection for right leg and right 
ankle disabilities.  The veteran was issued a statement of 
the case in March 2001 and the RO received a substantive 
appeal from the veteran in April 2001.  Accordingly, the 
Board finds that the veteran has perfected claims that he has 
submitted new and material evidence to reopen the claims of 
entitlement to service connection for right leg and right 
ankle disabilities.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, that 
he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000).  See 38 U.S.C.A. § 5103A.  While the veteran 
was issued a VCAA notice letter in February 2001, this letter 
did not provide the veteran with notice of the information 
and evidence necessary to substantiate his requests to reopen 
his service connection claims for right leg and right ankle 
disabilities on the basis of receipt of new and material 
evidence.  Accordingly, a remand is required so that the 
veteran may be provided proper VCAA notice.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied with 
regard to the veteran's claims that he 
has submitted new and material evidence 
to reopen his claims for service 
connection for right leg and right ankle 
disabilities, in accordance with the 
decision of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  When the above action has been 
accomplished, the RO must adjudicate the 
issues of whether new and material 
evidence has been received to reopen 
claims of entitlement to service 
connection for right leg and right ankle 
disabilities, in light of the finality 
determination above.  If any benefit 
sought is not granted, the RO must 
provide the appellant and his 
representative a supplemental statement 
of the case, and afford the appropriate 
period of time to respond.   

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.


		
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



